Citation Nr: 1505324	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to April 1986 and from March 1988 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that, in pertinent part, denied service connection for a right knee disability.  The Board remanded the claim for additional development in April 2011, June 2012, and August 2014.  The case has been reassigned to the undersigned.  

The Veteran had also initiated an appeal of a denial of entitlement to service connection for a heart murmur, entitlement to a compensable rating for lipomas of the right flank, neck, and left shoulder, and entitlement to ratings in excess of 10 percent for a skin rash of the right lower leg and a low back strain.  An April 2011 Board decision granted an increased 20 percent rating for the service-connected low back strain and denied increased ratings for the service-connected lower leg skin rash and lipomas.  A June 2012 Board decision denied service connection for a heart disability.  Consequently, those matters are not before the Board.


FINDING OF FACT

Right knee degenerative joint disease (DJD) was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current right knee DJD is related to an event, injury, or disease in service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  An October 2007 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for a right knee disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in a November 2014 supplemental statement of the case.  

Regarding the duty to assist, the Veteran's service treatment records (STRs), and relevant post-service treatment records have been secured.  Pursuant to the August 2014 Board remand, the Veteran was requested to identify medical providers who had treated his right knee in a September 2014 letter.  He did not respond to the September 2014 letter and has not identified any additional records that could be used to support his claim.  VA examinations were performed in connection with his claim in June 2011 and October 2014.  The Veterans Law Judge (VLJ) who previously considered the matter essentially found the June 2011 examiner's nexus opinion and a September 2012 addendum opinion inadequate for adjudication purposes.  In July 2013, the VLJ sought an advisory medical opinion from the Veterans Health Administration (VHA).  The examiner's opinions were also found to be inadequate for adjudication purposes.  The Board finds the October 2014 examination report and opinion adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran, reviewed the claims file, conducted a thorough examination, and supported his opinions with adequate rationale.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

An October 2014 VA examination report shows the Veteran was diagnosed with right knee DJD.  A current disability is therefore established.  

The Veteran's December 1976 enlistment examination report shows genu valgum (knock-knee) was noted.  His STRs show he complained of right knee pain in December 1980 after playing basketball.  He felt the pain with weight bearing and twisting motions.  Ligament laxity was noted, but no other abnormality was found.  An April 1982 treatment note indicates he reported low back pain and knee pain.  He was assessed with a sacroiliac joint strain.  An April 1982 X-ray report shows an X-ray of the right knee showed no significant abnormality.  He complained of pain radiating from his low back into his knees in July 1983.  He was assessed with low back pain.  In February 1985, he complained of pain radiating from his back to his right leg.  He made similar complaints in February 1986 and March 1986.  The Veteran voluntarily did not undergo a separation examination at the end of his first period of service in April 1986.  

The Veteran underwent a VA examination in June 1987.  He reported left knee pain, but no right knee complaints were noted.  

The January 1988 enlistment examination report from the Veteran's second period of service indicated his lower extremities were clinically evaluated as normal.  In his accompanying report of medical history, the Veteran indicated he had not experienced arthritis, a joint deformity, or "trick" or locked knee.  His September 1991 separation examination report indicates the Veteran's lower extremities were clinically evaluated as normal.  In his accompanying report of medical history, he indicated he had not experienced arthritis, a joint deformity, or "trick" or locked knee.  

A January 2004 report of medical history for Reserve service shows the Veteran reported he had not had any knee trouble.  No abnormalities were noted on examination.

The Veteran filed a claim for service connection for a bilateral knee disability in July 2007.

VA treatment records from between October 2007 and April 2013 show the Veteran regularly reported bilateral knee pain.  Arthralgia was diagnosed.  An X-ray showed minimal degenerative disease of the right knee in October 2007.  

The Veteran underwent a VA joints examination in June 2011.  He reported having right knee pain in the 1970s.  The examiner noted the October 2007 X-ray showed minimal degenerative joint disease, and a June 2011 X-ray showed minimal calcification at the insertion of the quadriceps tendon and patellar ligament.  Minimal degenerative changes of the right knee was diagnosed.   The examiner opined the degenerative disease was less likely as not related to service.  The examiner reasoned there was insufficient evidence to show a relationship between his service and current disability, noting his service treatment records did not show objective evidence of a chronic knee condition.  

In a June 2012 remand, the Board, in essence, found the June 2011 VA examiner's opinion inadequate and requested a more detailed opinion addressing the relationship between the Veteran's in-service right knee complaints and the diagnosed degenerative changes from the June 2011 examiner.

In a September 2012 addendum opinion, the VA examiner reasserted her prior opinion, noting the Veteran's service treatment records had insufficient evidence of chronicity of a right knee condition after his recorded complaints of knee pain to support a relationship between his in-service complaints and the degenerative changes.

In July 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) for the Veteran's right knee claim.  In an August 2013 opinion, the chief of orthopedic surgery at the Durham, North Carolina VA Medical Center (VAMC) summarized the Veteran's medical history and opined his knee disability could not be causally related to service based on a review of the Veteran's claims file.  The examiner also found the Veteran's preexisting genu valgum was not worsened by service.  In November 2013, the Board requested clarification from the VHA examiner, requesting an addendum opinion that provided the examiner's reasoning for his negative nexus opinion.  In a December 2013 addendum opinion, the examiner explained his opinion was based on a review of the claims file, reasoning the Veteran's current disability did not arise during service and was not the maturation of in-service complaints.  

In an August 2014 remand, the Board found an adequate opinion addressing the Veteran's claim for service connection for a right knee disability had still not been received.  The Board directed that the Veteran be afforded a new VA knee examination.  If the examiner found the Veteran's current right knee disability was not related to service, he or she was directed to specifically explain why it was not related to his 1980 complaint of knee pain and finding of ligament laxity and to specifically explain why a current disability was not simply a delayed result of the in-service right knee laxity or pre-existing genu valgum.  

The Veteran underwent a VA examination in October 2014.  The examiner noted he reviewed the Veteran's claims file.  He diagnosed right knee DJD and opined it was less likely than not the result of his military service, including his right knee complaints therein.  The examiner reasoned his right knee injury in 1980, which appeared to be a strain, was acute in nature, and there was no evidence of ongoing treatment of a right knee disability in service.  The examiner noted the finding of ligament laxity was of unclear significance because it was not found during any other examination, including his own.  He also noted that the Veteran did not complain of a right knee problem during the June 1987 VA examination, and the medical evidence of record showed he did not seek treatment for his right knee for more than 15 years after service.  He further reasoned the finding of degenerative disease in 2007 was consistent with normal aging.

The Board finds that the evidence of record does not support a finding of service connection for right knee DJD.  

The Veteran's treatment records do not include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  Furthermore, the medical evidence of record does relate the Veteran's current knee DJD to service.  As explained, the VLJ who previously considered the matter essentially deemed the June 2011 examiner's nexus opinions and the VHA examiner's August 2013 and December 2013 opinions insufficient for adjudication purpose.  As such, the Board is focusing its analysis and basing its finding on the October 2014 examiner's opinion.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The examiner cited the Veteran's in-service knee complaints and recorded treatment post service to support his finding that the Veteran's current DJD was less likely than not related to his active service, but the aging process.  Accordingly, the opinion is highly probative.  

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, arthritis is among the disabilities diseases listed as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, however, the Veteran has not clearly asserted that he has experienced continuity of symptoms since service; rather, the evidence suggests that he has had problems with his knee intermittently.  Moreover, as noted above, the only competent and persuasive medical evidence on the question does not support the existence of a medical nexus between arthritis (or other disabilities of the right knee) and service.

In the absence of any persuasive and probative evidence that the Veteran's current right knee disability is etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's claim attributing his right knee disability to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


